Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/12/19 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-4, 6-8, 10, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell (US 4,892,240 A).
Regarding claim 1, Bell discloses an exoskeleton frame comprising: a frame body including a front torso member (30) positioned such that when the exoskeleton frame is worn by a user the front torso member is located along a front of a torso of the user; a back torso member (31) positioned such that when the exoskeleton frame is worn by a user the back torso member is located along a back of the torso of the user; a first shoulder band (50) extending from the front torso member to the back torso 
Regarding claim 2, Bell discloses the exoskeleton frame of claim 1, wherein the front torso member and back torso 01105.0002US0124member each include at least one belt attachment structure (35 and 36, see also col. 3 line 67 - col. 4 line 14) configured to attach the adjustable belt to the exoskeleton frame.
Regarding claim 3, Bell discloses the exoskeleton frame of claim 2, wherein the at least one belt attachment structure includes a plurality of slits configured to securably receive the adjustable belt (“if desired, vertical slots (not shown) could be provided to enable limited up and down adjustability”, see col. 4 lines 12-14).
Regarding claim 4, Bell discloses the exoskeleton frame of claim 1, wherein the back torso member includes a first vertical element (see Figures 1 and 2) having a first end, wherein the front torso member includes: a chest plate (see Figure 1, larger general middle area of 30) positioned such that when the exoskeleton frame is worn by the user the chest plate is located in front of a chest area of the user; a second vertical element (on one side of 40 on 30, Figure 1) having a second end; and a third vertical element (on the other side of 40 on 30, Figure 1) having a third end, wherein the first shoulder band and second shoulder band extend from the chest plate to the back torso member, wherein the 
Regarding claim 6, Bell discloses the exoskeleton frame of claim 1, wherein the front torso member includes a space (40) positioned such that when the user is wearing the exoskeleton frame, the space is located in front of a stomach are of the user (see Figure 1).
Regarding claim 7, Bell discloses the exoskeleton frame of claim 1, wherein when the exoskeleton frame is worn by a user, a first gap is located between the first shoulder of the user and the first shoulder band, and a second gap is located between the second shoulder of the user and the second shoulder band (see Figure 2, user’s shoulder shown in hidden lines). 
Regarding claim 8, Bell discloses the exoskeleton frame of claim 7, wherein the frame body is made of a flexible material (see “lightweight sheets of organic plastic resins reinforced by various types of cloth” in col. 5 lines 1-3) such that when apparel is worn over the exoskeleton frame by the user, the first shoulder band and second shoulder band are configured to compress (see “flexible, perhaps elastic” in col. 4 line 36) while maintaining the first gap and second gap by holding the apparel off of the first shoulder and the second shoulder of the user.
Regarding claim 10, bell discloses the exoskeleton frame of claim 1, wherein a space between the front torso member and back torso member is adjustable to fit differently sized users by lengthening or shortening a length of the adjustable belt (via 24).
Regarding claim 20, Bell discloses an exoskeleton frame comprising: a frame body including: a front torso member (30) positioned such that when the exoskeleton frame is worn by a user the front torso member is located along a front of a torso of the user; a back torso member (31) positioned such that when the exoskeleton frame is worn by a user the back torso member is located along a back of the torso of the user; a first shoulder band (50) extending from the front torso member to the back torso member; a second shoulder band (“51” in Specification, “57” in Figures) extending from the front torso 
Regarding claim 21, Bell discloses the exoskeleton frame of claim 20, wherein the back torso member includes a first vertical element (see Figures 1 and 2) having a first end, wherein the front torso member includes: a chest plate (see Figure 1, larger general middle area of 30) positioned such that when the exoskeleton frame is worn by the user the chest plate is located in front of a chest area of the user; a second vertical element (on one side of 40 on 30, Figure 1) having a second end; and a third vertical element (on the other side of 40 on 30, Figure 1) having a third end, wherein the first shoulder band and second shoulder band extend from the chest plate to the back torso member, wherein the second vertical element and third vertical element extend (downwardly, Figure 1) from the chest plate opposite the first shoulder band and second shoulder band.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 4,892,240 A) in view of Tseng (US 5,626,270 A).
Regarding claim 5, Bell discloses the exoskeleton frame of claim 4, but fails to disclose wherein the first vertical element includes a first plurality of slits located proximate to the first end, wherein the second vertical element includes a second plurality of slits located proximate to the second end, wherein the third vertical element includes a third plurality of slits located proximate to the third end, wherein the first plurality of slits, second plurality of slits, and third plurality of slits are configured to receive the adjustable belt such that the adjustable belt is securable to the exoskeleton frame at different locations along 01105.0002US0125the first vertical element, second vertical element, and third vertical element. Bell does generally disclose a plurality of slits/slots being used as a connection between the front and back torso members and the belt (see col. 4 lines 12-14) but does not specifically disclose the first, second, and third vertical elements each including a plurality of slits. From the teachings of Bell alone, it would seem most logical that each attachment site (35,37) shown in Bell’s Figures would be replaced with a single vertical slot, but Bell does not clarify. Tseng teaches that it was already known in the art for a belt attachment site to include a plurality of vertical slits (202) that provide ventilation as well as vertical belt adjustability. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided each of the attachment sites of Bell with a plurality of vertical slits, the motivation being to provide ventilation in the manner taught by Tseng, while also still providing vertical adjustability, as originally taught by Bell. Further, Bell teaches that a cutout (40) serves to reduce the weight of the device (see col. 4 lines 23-25). A person of ordinary skill in the art would also have realized through their own available knowledge and reasoning that providing a plurality of belt attachment slits like those of Tseng would further reduce the weight of the Bell device.
s 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 4,892,240 A) in view of Werling (US 2002/0153401 A1).
Regarding claim 9, Bell discloses the exoskeleton frame of claim 1, but fails to disclose wherein the frame body is made of a single continuous piece of material. Bell discloses the shoulder bands being separate pieces from the front and back torso members, but discloses no criticality to such design. Bell also teaches the frame members made from bent and molded plastic (see col. 3 lines 48-66 and col. 5 lines 1-3). Werling teaches that it was already known in the art for a shoulder worn load support to include a front torso support, rear torso support, and shoulder band (see Figure 2) formed from “single unit construction molded and formed with a lightweight material” (see [0017]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have formed the Bell frame from a single bent molded plastic piece, where such design and method of manufacturing was already known in the art, as shown by Werling, the motivation being to provide a lightweight and sturdy frame that requires less assembly, perhaps to reduce cost.
Regarding claim 11, the method steps in making the modified Bell exoskeleton as set forth above would include a method for making an exoskeleton frame comprising: providing a piece of material (single piece, as taught by Werling); forming (via molding) a preformed frame body out of the piece of material, such that the preformed frame body includes a first shoulder band, a second shoulder band, an opening between the first shoulder band and second shoulder band, a front torso member, and a back torso member; and manipulating the preformed frame body into a frame body such that when the frame body is worn by a user, the front torso member is located in front of a torso of the user and the back torso member is located along a back of the torso of the user (as shown by Bell), and the first shoulder band and second shoulder band are configured to support the weight of apparel that is 
Regarding claim 12, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 11, Bell further teaching the step of including attaching an adjustable belt (21) to the front torso member and back torso member.  
Regarding claim 13, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 11, including forming the preformed body out of the piece of material such that the back torso member includes a first vertical element having a first end, and such that the front torso member includes: a chest plate; a second vertical element having a second end; and a third vertical element having a third end, wherein the first shoulder band and second shoulder band extend from the chest plate to the back torso member, 01105.0002US0127wherein the second vertical element and third vertical element extend from the chest plate opposite the first shoulder band and second shoulder band (such configurations taught by Bell).
Regarding claim 14, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 13, including forming the preformed body out of the piece of material such that a space is located between the second vertical element and the third vertical element (such configuration taught by Bell).
Regarding claim 15, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 11, including forming at least one belt attachment structure in each of the front torso member and back torso member (belt attachments taught by Bell).
Regarding claim 16, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 11, wherein the manipulating the piece of material into a frame body includes bending the preformed frame body such that a first end of 
Regarding claim 17, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 16, including applying heat to the preformed frame body while the preformed frame body is bent (heat being inherent to molding of plastics).
Regarding claim 18, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 1 1, but does not yet include wherein the piece of material is a low-density polyethylene.  Bell mentions plastics in general (col. 5 line 2) but fails to specifically mention LDPE. Official Notice is taken to the fact that LDPE is a widely known and used plastic material suitable for making lightweight and durable plastic devices. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the modified Bell exoskeleton from LDPE or any other known and suitable plastic material.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 19, the normal construction of the modified Bell exoskeleton as set forth above would include the method of making an exoskeleton frame of claim 11, wherein the forming a preformed frame body out of the piece of material includes at least one of cutting and stamping the piece of material (inherent in the molding of a plastic sheet, stamping occurring during the molding process and cutting occurring after the molding to trim excess material.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        1/15/20